     Case 3:19-cr-00010-MMD-WGC Document 115 Filed 07/28/20 Page 1 of 4


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00010-MMD-WGC

7                                     Plaintiff,                       ORDER
              v.
8
       SAUD A. ALESSA, et al.,
9
                                  Defendants.
10

11    I.     SUMMARY

12           Defendant Jeffrey Bowen and his co-defendants are charged with one count of

13    conspiracy to defraud the United States. (ECF No. 1 at 6-13.) Before the Court is Bowen’s

14    motion to sever (“Motion”).1 (ECF No. 70.)2 Bowen has not satisfied Rule 14’s high

15    standard of prejudice, and any prejudice would be addressed with proper instructions to

16    ensure the jury is able to compartmentalize evidence against each defendant. Accordingly,

17    and as further explained below, the Court denies the Motion.

18    II.    BACKGROUND

19           The Indictment contains the conspiracy to defraud the United States in Count One

20    against Bowen and his two co-defendants, Saud A. Alessa and Jackie Hayes. (ECF No.

21    1 at 6-13.) As relevant to the Motion, the Indictment alleges as the object of the conspiracy

22    an agreement to defraud the United States for the purpose of obstruction of the

23    computation and collection of Alessa’s individual income taxes before 2010 and up to at

24    least before March 2014. (Id. at 6.) The Court incorporates by reference the additional

25

26           1Bowen’sco-defendants moved to join (ECF No.72), and the Court granted their
27    motion (ECF No. 106).

28
             2The Court has reviewed the government’s response (ECF No. 82) and Bowen’s
      reply (ECF No. 100).
     Case 3:19-cr-00010-MMD-WGC Document 115 Filed 07/28/20 Page 2 of 4


1     background facts discussed in the order resolving two of Alessa’s motions. (ECF No. 114

2     at 2-5.)

3     III.   DISCUSSION

4            Bowen’s Motion asserts five general types of prejudice that may present in a joint

5     trial without articulating how the risks of such prejudice may particularly be implicated here.

6     (ECF No. 70 at 1-4.) The government in gist responds that because the charged

7     conspiracy alleges that each defendant had a different role and committed different acts

8     in furtherance of the conspiracy, a joint trial would not pose the types of prejudice that

9     warrant severance. (ECF No. 82 at 4-13.) The Court agrees with the government.

10           Rule 14 permits the Court to order separate trials or “provide any other relief that

11    justice requires” if joinder “appears to prejudice a defendant or the government.” Fed. R.

12    Crim. P. 14(a). The rule “does not require severance even if prejudice is shown; rather, it

13    leaves the tailoring of the relief to be granted, if any, to the district court's sound discretion.”

14    Zafiro v. U.S., 506 U.S. 534, 538-39 (1993). “Rule 14 sets a high standard for a showing

15    of prejudice.” U.S. v. Vasquez-Velasco, 15 F.3d 833, 846 (9th Cir. 1994). Defendant has

16    not satisfied this high standard.

17           “In assessing whether joinder was prejudicial, of foremost importance is whether

18    the evidence as it relates to the individual defendants is easily compartmentalized.” Id. at

19    846. Similarly, “[i]n assessing the prejudice to a defendant from the ‘spillover’ of

20    incriminating evidence, the primary consideration is whether the ‘jury can reasonably be

21    expected to compartmentalize the evidence as it relates to separate defendants, in view

22    of its volume and the limited admissibility of some of the evidence.’” U.S. v. Cuozzo, 962

23    F.2d 945, 950 (9th Cir. 1992) (quoting U.S. v. Escalante, 637 F.2d 1197, 1201 (9th Cir.

24    1980)).

25           Here, the evidence relating to each defendant may be compartmentalized given the

26    allegations of each defendant’s specific role and specific acts, and limiting jury instructions

27    may cure any “spillover” evidence and render such evidence non-prejudicial even where

28    the case may be complex. See U.S. v. Johnson, 297 F.3d 845, 856-60 (9th Cir. 2002)

                                                       2
     Case 3:19-cr-00010-MMD-WGC Document 115 Filed 07/28/20 Page 3 of 4


1     (affirming trial court’s decisions to deny severance requests and finding that any “spillover”

2     evidence was sufficiently addressed through limiting jury instructions during the lengthy

3     and complex trials). For example, the government would have to present evidence of each

4     defendant’s alleged involvement in the conspiracy. The jury will be instructed as to the

5     elements of a conspiracy and proof necessary to find that each defendant “became a

6     member of the conspiracy knowing of at least one of its objects and intending to help

7     accomplish it.” See Ninth Cir. Model Crim. Jury Instr. § 8.21 (2015). As the government

8     points out, the jury will also be instructed to consider evidence against each defendant

9     and weigh each defendant’s guilt separately. (ECF No. 82 at 11.)

10           Bowen also generally asserts that a joint trial will implicate the Confrontation Clause

11    and present a problem under Bruton v. United States, 391 U.S. 123 (1968).3 (ECF No. 70

12    at 4-5.) The government counters that even if the statements its intends to offer at trial as

13    identified in its Notice of Intent to Introduce Coconspirator Statements (ECF No. 68 at 22-

14    24) are testimonial, which the government contends they are not, Bowen has not identified

15    any co-defendant statement that incriminates him (ECF No. 82 at 7). Bowen concedes

16

17
             3The   Supreme Court in Bruton established the rule that the Confrontation Clause
18
      forbids the prosecution from introducing a non-testifying defendant’s confession
19    implicating the other defendant in the crime. In Bruton, the government introduced the
      non-testifying co-defendant’s confession, which stated that he and defendant committed
20    the robbery, but the trial court instructed the jury to consider the confession as evidence
      only against the co-defendant. See 391 U.S. at 124. The Supreme Court found that despite
21    the limiting instruction, the introduction of such confession violated defendant’s Sixth
      Amendment right to cross-examine witnesses. See id. at 137. The Supreme Court
22    subsequently limited the Bruton rule to confessions of a non-testifying co-defendant that
      are facially incriminating of another defendant and established the level of redactions
23    sufficient to alleviate Confrontation Clause concerns. See Richardson v. Marsh, 481 U.S.
      200 (1987). In Richardson, the Supreme Court held that the Confrontation Clause is not
24    violated by the introduction of a non-testifying co-defendant’s confession that is redacted
      to eliminate the name and any other reference to the defendant’s existence and did not
25    indicate that the confession had been redacted. See id. at 211. In Gray v. Maryland, 523
      U.S. 185 (1997), the Supreme Court held that where the confession referred to and directly
26    implicated another defendant, redactions that “simply replace a name with an obvious
      blank space or a word such as ‘deleted’ or a symbol or other similarly obvious indications
27    of alteration” are insufficient under the Bruton rule. The Supreme Court concluded that the
      redactions in Richardson were sufficient because the redacted statements did not refer
28    directly to defendant and became “incriminating ‘only when linked with the evidence
      introduced later at trial.’” Id. at 196 (quoting Richardson, 481 U.S. at 208).
                                                       3
     Case 3:19-cr-00010-MMD-WGC Document 115 Filed 07/28/20 Page 4 of 4


1     this point in his reply. (ECF No. 100 at 5.) Accordingly, Bowen’s reliance on Bruton and its

2     progeny rings hollow and cannot serve as a basis for severance under Rule 14.

3     IV.    CONCLUSION

4            The Court notes that the parties made several arguments and cited to several cases

5     not discussed above. The Court has reviewed these arguments and cases and determines

6     that they do not warrant discussion as they do not affect the outcome of the issues before

7     the Court.

8            It is therefore ordered that Defendant Jeffrey Bowen’s motion to sever (ECF No.

9     70) is denied.

10           DATED THIS 28th day of July 2020.

11

12
                                                MIRANDA M. DU
13                                              CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   4
